The bill in this cause was filed by George F. Broughton against the Jacksonville, Mayport, Pablo Railway & Navigation Company and The Mercantile Trust Company. After such bill was filed Fairhead, Strawn & Co., Joseph Hathorne, John N. C. Stockton and Charles F. Warriner filed petitions of intervention which were allowed. There was decree authorizing sale of the railroad, and ordering distribution of proceeds, from which decree the Jacksonville, Mayport, Pablo Railway and Navigation Company and the Mercantile Trust Company appealed.
Appeal dismissed on praecipe of counsel for appellants.